DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 3-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US 2007/0200898).
Regarding claim 3, Ueno teaches an electrostatic spraying device which releases liquid in an electrically-charged state from a nozzle using an electrostatic force generated by voltage application and thus sprays the liquid onto a sprayed object (par. 1; fig. 1), comprising: a nozzle head (26) made of insulating material (26d, see par. 89), which is provided with the nozzle comprising a plurality of nozzles 
Regarding claim 4, Ueno teaches an electrostatic spraying device which releases liquid in an electrically-charged state from a nozzle using an electrostatic force generated by voltage application and thus sprays the liquid onto a sprayed object (par. 1; fig. 1), comprising: a nozzle head (26) made of insulating material (26d, see par. 89), which is provided with the nozzle comprising a plurality of nozzles (21) made of conductive or semi-conductive material (par. 96, 100), and a voltage application device (25) configured to apply voltage between the nozzles and a heteropolar portion (23) that is heteropolar to the nozzles and thus generate the electrostatic force (par. 55, 102; fig. 1), the nozzles protruding from the nozzle head (fig. 1), the electrostatic spraying device including a single electrode portion (28) that is disposed near root portions on nozzle head sides of the nozzles protruding from the nozzle head so as to coincide with all the nozzles (fig. 1), the electrode portion having the same electric potential as the nozzles (fig. 1; par. 100 - the electrode 28 is in contact with the nozzles; therefore, the electric potential will be the same).
Regarding claim 5, Ueno teaches an electrostatic spraying device which releases liquid in an electrically-charged state from a nozzle using an electrostatic force generated by voltage application and 
Regarding claim 6, Ueno in view of Kohama discloses the electrostatic spraying device described regarding claim 5, and further wherein the root portions of the nozzles are formed larger in outer shape than the distal end portions of the nozzles so that distance between the root portions of adjacent ones of the nozzles is 5 mm or less (fig. 1 - the root portion of each nozzle abuts with the root portions of the adjacent nozzles such that there is no distance between them).
Regarding claims 9-12, Ueno in view of Kohama discloses the electrostatic spraying device described regarding claims 3-6, respectively, and further wherein the nozzles are arranged along a width direction of the nozzle head (fig. 1).
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 2007/0200898) in view of Kohama et al. (EP 0516462).
Regarding claim 1, Ueno discloses an electrostatic spraying device which releases liquid in an electrically-charged state from a nozzle using an electrostatic force generated by voltage application and thus sprays the liquid onto a sprayed object (par. 1; fig. 1), comprising: a nozzle head (26) provided with the nozzle comprising a plurality of nozzles (21) made of conductive or semi-conductive material (par. 96, 100), and a voltage application device (25) configured to apply voltage between the nozzles and a heteropolar portion (23) that is heteropolar to the nozzles and thus generate the electrostatic force (par. 55, 102; fig. 1).  Ueno does not disclose the nozzles being so disposed that distance between axes of at least adjacent nozzles increases with increasing distance from the nozzle head.
Kohama teaches an electrostatic spraying device (10) which releases liquid in an electrically-charged state from a nozzle using an electrostatic force generated by voltage application and thus sprays the liquid onto a sprayed object (col. 9, ln. 27-28 and 48-52; fig. 1), comprising: a nozzle head (18/25) provided with the nozzle comprising a plurality of nozzles (24), and a voltage application device (32) configured to apply voltage between the nozzles and a heteropolar portion (28) that is heteropolar to the nozzles and thus generate the electrostatic force (col. 9, ln. 48-52; fig. 1), the nozzles being so disposed that distance between axes of at least adjacent nozzles increases with increasing distance from the nozzle head (fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrostatic spraying device of Ueno to dispose the nozzles so that distance between axes of at least adjacent nozzles increases with increasing distance from the nozzle head, as taught by Kohama, since this would allow the liquid spray to be distributed over a larger area (see Kohama, figs. 1, 4).  
Regarding claim 2, Ueno in view of Kohama discloses the electrostatic spraying device described regarding claim 1, and further wherein the nozzles are so disposed that distance between axes of all the nozzles increases with increasing distance from the nozzle head (Kohama, fig. 1).
Regarding claim 7, Ueno in view of Kohama discloses the electrostatic spraying device described regarding claim 1, and further wherein the nozzles are arranged along a width direction of the nozzle head (fig. 1).
Regarding claim 8, Ueno in view of Kohama discloses the electrostatic spraying device described regarding claim 2, and further wherein the nozzles are arranged along a width direction of the nozzle head (fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Olivier et al. (US 2012/0138701) and Clausen et al. (US 3,767,116) both teach electrostatic spraying devices having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752